United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1854
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
James Johnson,                          *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                          Submitted: November 25, 2003

                                  Filed: December 10, 2003
                                   ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       In this direct criminal appeal, James Johnson (Johnson) challenges the sentence
the district court1 imposed following his guilty plea to possession of marijuana and
unregistered destructive devices. Having carefully reviewed the record, we find the
district court understood it could depart downward and the district court’s refusal to
depart downward on the grounds Johnson offered (singly or in the aggregate) was an


      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
entirely discretionary decision, and thus it is unreviewable. See United States v.
Booker, 186 F.3d 1004, 1007 (8th Cir. 1999).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                       -2-